Exhibit 10.1

 

 

Purchase Agreement

 

between

 

Sycamore Networks Inc., Chelmsford, MA, USA

 

and

 

Siemens AG Munich, Germany

 

1



--------------------------------------------------------------------------------

Agreement made by and between Sycamore Networks, Inc., a Delaware corporation
with principal offices at 150 Apollo Drive, Chelmsford, MA ( hereinafter
referred to as “Sycamore”) and SIEMENS AKTIENGESELLSCHAFT, a corporation
existing under and by virtue of the laws of the Federal Republic of Germany
having its division head office in Hofmannstraße 51, 81359 Munich, (hereinafter
referred to as Siemens). In consideration of the promises and mutual covenants
herein contained, the parties agree as follows:

 

1. DEFINITION

 

1.1 “Subsidiary” shall mean a company where Siemens owns more than 50% (fifty
percent) of such company’s voting stock, and/or companies that are listed as
subsidiaries Siemens’ published annual report.

 

1.2 “Software” means any computer software program in machine readable format
made available by Sycamore to Siemens as part of the Contractual Products.

 

1.3 “System Software” means the software, in whatever form supplied, which is
licensed in conjunction with and as a part of the Contractual Products excluding
***.

 

1.4 “Network Management Software” means a stand alone software program that
manages optical networks including ***.

 

1.5 “Contractual Products” means the hardware and software products (including
components or portions thereof) listed in Exhibit A, as modified by the parties
pursuant to the Adaptation Work Agreement between the Parties (the “Adaptation
Agreement”), dated June 13, 2002.

 

1.6 “Source Code” means the code of the Software in *** or other well-known
commonly used programming language (in Sycamore’s sole discretion), and shall
include pertaining flow charts, programmer’s notes and information regarding
programmer’s tools, as well as test Software and test documentation,
respectively, in accordance with Sycamore’s standard practices.

 

1.7 “User Documentation” means the documentation customarily provided by
Sycamore with the Contractual Products to allow the End-User to configure and
use the Contractual Products. Said User Documentation shall be provided, if
available, in electronic media (e.g. CD-ROM).

 

1.8 “End-User” means a third party who purchases Contractual Products from
Siemens or the end-user customer who purchases Contractual Products from a
Siemens Subsidiary or a mutually agreed upon Siemens reseller.

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment has been
requested with respect to the omitted portions. Asterisks denote omission.

 

2



--------------------------------------------------------------------------------

1.9 “Specification” means all of the technical data related to the design,
function, performance and reliability of the Contractual Products, including the
Final Specification as signed by Sycamore and Siemens under the Adaptation
Agreement, as per Exhibit C.

 

1.10 “FRU” means Field Replaceable Unit such as line cards, processor cards,
power supplies and accessories, as listed in Exhibit A.

 

1.11 “ARO” means “after receipt of order” by Sycamore’s Order Administration
department.

 

1.12 “ECO” means Engineering Change Order, which encompasses any change to a
Contractual Product or FRU.

 

2. PURPOSE OF THIS AGREEMENT

 

     Siemens desires to purchase the Contractual Products in order to integrate
them into its *** and to market and sell them to End-Users as part of Siemens´
product range.

 

     This Agreement shall govern the purchase and sale of Sycamore’s Contractual
Products as defined in Article 1.5 as well as the applicable User Documentation
as set forth in Exhibit B, and as described in the Specifications to Siemens.
All Software is licensed under the rights as set forth in Article 5.

 

     Siemens’ optical network division “ICN ON” will be the single point of
co-ordination of sales activities, ordering and billing under this Agreement and
exceptions shall only be by mutual agreement in writing.

 

     Siemens shall not distribute or sell Contractual *** means any business
entity that designs, manufactures and/or sells networking communications
equipment including, but not limited to, optical networking equipment, network
switching equipment, network routing equipment, transport equipment and/or any
other communications equipment that a network service provider would use to
carry communications traffic over its network.

 

3



--------------------------------------------------------------------------------

3. DOCUMENTATION

 

3.1 Sycamore shall upon execution of this Agreement, provide to Siemens, in
English, *** set in both hard copy and electronic form for each Contractual
Product covered under this Agreement, free of charge.

 

3.2 User Documentation shall comply with the latest technical standards of the
Contractual Product in question and for changed Contractual Products which are
shipped, shall be updated in accordance with Sycamore’s customary practices when
there is a material Contractual Product change as defined in Article 14. The
Parties’ respective Program Managers (as defined in Article 28.1) shall
communicate regularly to exchange information regarding any changes to
Contractual Products. Sycamore shall, during the purchase term hereunder,
promptly provide to Siemens free of charge, one set of User Documentation
updates, in both electronic and hard copy form, where available, regarding
Contractual Products purchased hereunder. Sycamore shall make available for a
reasonable fee after the expiration of this Agreement, a single copy for
reproduction of applicable updated User Documentation for distribution by
Siemens, its Subsidiaries, or mutually agreed resellers to its End-Users in
connection with Siemens’ continuing support obligations to its End-Users for
Sycamore Contractual Products. Notwithstanding expiration or other termination
of this Agreement, Sycamore’s obligation to update User Documentation under
warranty shall remain in effect for Contractual Products covered by warranty
even after expiration of this Agreement.

 

3.3 Sycamore grants to Siemens and its Subsidiaries, and mutually agreed
resellers, a *** license to use, copy, modify, translate, display, publish,
republish, sell and distribute any User Documentation, only in conjunction with
the distribution and support of the Contractual Products. Where Siemens is
entitled to allow sublicensing it may sublicense the rights set forth in this
paragraph subject to the limitations herein, to its Subsidiaries, its resellers
as mutually agreed upon by the Parties, and sublicensees.

 

3.4 Training Materials. Sycamore shall provide to Siemens at no charge a set of
reproducible training materials, including such materials as usually utilized by
Sycamore when instructing its own customers (e.g. video clips). Such training
materials shall be in English and if available also in German. *** Siemens and
its Subsidiary Companies, and mutually agreed resellers, may utilize any copy of
Sycamore’s training materials for performing its own training courses for their
own customers at no charge so long as such training is provided at no charge. To
the extent that *** Siemens shall pay to Sycamore a commercially reasonable
royalty for such use.

 

    

Other service manuals, including but not limited to, marketing newsletters, may
be purchased by Siemens at Sycamore’s then current Siemens discounted prices for
such manuals.

 

4



--------------------------------------------------------------------------------

 

Sycamore shall provide at no charge to Siemens one copy of Sycamore’s
Configuration Guide in PDF format. Siemens will have reproduction rights,
provided that notice is contained of Sycamore’s ownership or copyright of the
information.

 

3.5 Copyrighted Material. Siemens may reproduce portions of the operator’s
manual, service manual and other manuals for use with Contractual Product(s)
purchased under this Agreement, provided that Sycamore’s copyright notice is
properly retained on all copies of such reproductions. Siemens must not remove
Sycamore’s internal identifying labels containing Sycamore’s model and serial
number. Notwithstanding, Siemens shall be entitled to add its own copyright
notices, if applicable, and trademarks. As to any Siemens-copyrighted material
incorporated in such manuals, Sycamore shall have a non-exclusive license to use
such copyrighted material only on equipment to be delivered to Siemens or
End-Users and subject to retention of Siemens’ copyright notice upon terms and
conditions and costs to be agreed between Sycamore and Siemens.

 

4. QUANTITY AND PRICE

 

     Prices shall be set forth in Sycamore’s international price list, a copy of
which is attached as part of Exhibit D, and Discounts shall be as set forth in
Exhibit D. The prices and discounts shall remain fixed for the *** of this
Agreement (the “***”). After ***, Sycamore shall retain the ability to modify
the international price list. Sycamore shall provide Siemens with *** prior
written notice (the “Notification Period”)of any modification to such
international price list. Sycamore *** Siemens regarding price and discount
modifications and provide Siemens with the opportunity ***. The modified
international price list and discounts shall apply to any purchase order issued
by Siemens on or after the effective date of such modified price or discount.

 

5. GRANT OF RIGHTS

 

5.1.1 Subject to the terms and conditions of this Agreement, Siemens shall have
the *** right to market or have marketed, as it may choose, through its
Subsidiaries and resellers, as agreed by the Parties on a case-by-case basis,
the Contractual Products under Sycamore’s trade names or trade marks, pursuant
to the terms of this Agreement (the “Distribution Right”). The term “market”
shall comprise sale, lease and other forms of transfer. Siemens’ use of
Sycamore’s trade names and trademarks in marketing of the Contractual Products
shall conform to Sycamore’s reasonable usage requirements which Sycamore shall
communicate in writing to Siemens and which may be changed with reasonable
advance notice to Siemens from time to time.

 

5.1.2

Sycamore owns or has the right to sublicense as contemplated hereby certain
object code software, either referenced herein, or provided to Siemens pursuant
to a purchase order

 

5



--------------------------------------------------------------------------------

 

accepted hereunder, or included as an integral part of Contractual Products
listed on Exhibit A, attached hereto, (herein collectively and individually
referred to as the “Software”). Upon the agreement of the parties, additional
Software may be added to Exhibit A.

 

     Siemens shall have the *** right to (i) use the Software in connection with
the installation, commissioning, integration into ***, testing, operation and
maintenance of the Contractual Products; (ii) sublicense the rights to use such
Software to its Subsidiaries, mutually agreed resellers and End-Users pursuant
to license terms and conditions substantially similar to the terms and
conditions contained in the sample license agreement, Exhibit H, which the
parties agree to negotiate in good faith during the *** following execution of
this Agreement, and which may be included in the Contractual Product’s
Documentation); and (iii) allow Siemens´ Subsidiaries the rights to sublicense
the rights as per (i) above to their End-Users of Contractual Products, all
rights in conjunction with the Contractual Products pursuant to license terms
substantially similar to the terms and conditions contained in Exhibit H and the
Distribution Right set forth in 5.1.1, above. *** as set forth in the Sycamore
price list. In case patches and bug fixes are enclosed in new releases and
cannot be separated from such release, then Sycamore shall grant Siemens and
End-Users the complete release ***.

 

5.1.3 Siemens will have the right to use the Software with Contractual Products
that Siemens retains for its own internal use under the license terms referenced
above, regardless of any termination of this Agreement, unless such termination
is due to Siemens’ material breach of its principal obligations under this
Agreement and is according to Art. 29.2(a). For the avoidance of any doubt,
should Siemens’ right to use the Software with Contractual Products terminate
due to Siemens’ material breach of its principal obligations under this
Agreement, such termination shall not apply to Software with Contractual
Products which have already been distributed by Siemens to End-Users before such
termination.

 

5.1.4 Should Siemens request the conclusion of an escrow agreement regarding
Source Code, Sycamore shall comply with this request within *** after the
receipt of the request, subject to mutual agreement ***, which both Parties
shall negotiate in good faith, ***.

 

5.1.5 License Payment: As payment constitutes consideration for the license
rights hereunder, Siemens failure to pay the purchase price for the Contractual
Products after the due date in spite of a written notice by Sycamore giving
Siemens ***, such failure to pay constitutes a violation of the terms of this
Agreement and will give rise to the loss of the license granted hereunder. The
*** as provided in this Article 5.1.5 shall constitute Siemens’ sole *** such
purchase price and *** cure period pursuant to Article 29.2(c) for material
breach by Siemens shall not apply to delay by Siemens to pay such purchase
price.

 

6



--------------------------------------------------------------------------------

6. PROTECTION AND SECURITY

 

     With reference to any copyright notice or other proprietary legend
associated with the Software, Siemens agrees to include the same on all copies
it makes, in whole or in part, and to include the same on any updated work. The
copyright notice may appear in any of several forms, including machine-readable
form within the Software. Siemens agrees not to provide or otherwise make
available, in any form, the Software, or any portion thereof, to any person
other than employees of Siemens, its Subsidiaries, or mutually agreed resellers
or to End-Users pursuant to licenses as provided herein without the prior
written consent of Sycamore. Siemens shall hold the Software, including methods
or concepts utilized therein, in confidence as contemplated by Article 25.

 

7. RELEASES, REVISIONS AND ENHANCEMENTS

 

     In the event software releases, revisions, enhancements or additional
software are delivered to Siemens with respect to any Software licensed
hereunder and are not the subject of a separate Sycamore software license
agreement, then such items shall be deemed to be Software licensed pursuant to
this Agreement.

 

8. PURCHASE ORDERS AND FORECAST

 

8.1 Rescheduling. Siemens purchase orders may be cancelled or rescheduled as
provided below:

 

8.1.1 Reschedule: Siemens may, at any time, revise a purchase order accepted by
Sycamore to increase the quantity of Contractual Products ordered; provided,
however, that Sycamore shall provide Siemens with a revised delivery date for
the increased quantity of Contractual Products ordered pursuant to such revised
purchase order. Siemens may decrease without charge and without increase in unit
price one time with regard to each scheduled delivery, within the parameters
below:

 

Days Notice Prior

To Delivery Date

 

Percent By Which Quantity

May Be Decreased

***   ***

 

     Product decreases beyond the time periods set forth above shall be treated
as a cancellation subject to the provisions of Article 8.1.2 below.

 

7



--------------------------------------------------------------------------------

     *** beyond the original scheduled delivery date. Siemens shall not cancel
any purchase order with respect to which Siemens has rescheduled the delivery
date.

 

8.1.2 Cancellation charges are as set forth below: Orders which are scheduled
for delivery are subject to the following cancellation charges, as liquidated
damages and not as a penalty.

 

Days Notice Prior

To Scheduled Delivery Date

 

Charge as a Percentage of the Price

of the Affected Contractual Products

***   ***

 

8.1.3 Siemens will provide Sycamore a ***, non-binding rolling forecast of sales
and will update the forecast no less often than ***. As changes in circumstances
which would change previously provided forecasts occur, Siemens will advise
Sycamore’s Program Manager within *** of any such change.

 

     Sycamore will not be obligated to accept orders in excess of the forecast
quantities under the above ***. In the event that Siemens’ ordering performance
is materially less than its forecasts in prior periods, Sycamore shall have the
right to reasonably adjust ***. Sycamore will provide Siemens *** notice of any
such adjustment. If Siemens, however, readjusts its forecast upward due to
credible circumstances, the Parties will negotiate in good faith any appropriate
revisions to quantities which are subject to standard forecast lead-times.

 

     Notwithstanding the above, Siemens shall be entitled in case of emergency
to place additional orders, subject to Sycamore’s acceptance, *** specified in
Article 28.2.

 

     Sycamore will use its commercially reasonable best efforts to provide
Siemens with advance notice of circumstances which may result in Contractual
Product allocation. In the event that Contractual Product must be allocated due
to factors constraining Sycamore’s production capacity, Sycamore shall only
allocate on a fair and reasonable non-discriminatory basis amongst Siemens. An
allocation circumstance will not, in and of itself, relieve Sycamore of any
obligations or liability for late delivery.

 

8.2 The extent of supplies and services to be actually performed by Sycamore
under this Agreement and the extent of Siemens´ obligation to purchase such
supplies and services shall depend on purchase orders placed by Siemens in
writing and accepted by Sycamore.

 

     Siemens´ purchase orders shall include the following:

     - date of issuance,

     - purchase order number

     - dentification and quantity of Contractual Products

     - unit price

 

8



--------------------------------------------------------------------------------

     - requested date(s) of delivery or performance, if applicable

     - reference to this Agreement

     - address for confirmation and invoices

     - if services are ordered, the service product code

 

     Neither preprinted terms and conditions on the reverse or obverse of the
form, nor typed or handwritten terms and conditions on the purchase order or
order acceptance shall apply to the transaction if such terms are additional to
or are in conflict with the terms of this Agreement.

 

     Provided that a purchase order is in conformance with the terms and
conditions of this Agreement, Sycamore shall confirm such Purchase Order by fax
latest *** after receipt.

 

     If a Purchase Order is neither confirmed nor rejected by Sycamore *** after
receipt, it shall be deemed confirmed.

 

9. DELIVERY, TITLE AND RISK OF LOSS

 

9.1 Sycamore’s lead time for forecasted quantities of Contractual Products that
have been accepted pursuant to the Adaptation Agreement ***. Notwithstanding the
above, Sycamore will make reasonable commercial efforts to achieve *** for
forecast Contractual Products. Sycamore will make reasonable commercial efforts
to achieve *** lead time for non-forecasted Contractual Products.
Notwithstanding the above the Parties may agree in writing to shorter lead times
for specific projects.

 

9.2 For purposes of this Agreement “delivery date” ***. All shipments shall be
***. Sycamore shall advise Siemens of the location from which Contractual
Products will be shipped *** prior to the scheduled shipment date, if the
facility from which such Contractual Products will be shipped is other than the
***. The carrier shall be specified by SIEMENS at least *** before the scheduled
delivery date; however, if no carrier is specified, then Sycamore may select an
appropriate carrier.

 

9.3 For orders for Contractual Products placed in accordance with the ARO terms
of this Agreement, or Sycamore’s ARO standards if for unforecast quantities, the
terms of which order are not altered in any material way, including
reconfiguration, change in shipment mode, quantity, method of shipment, and so
long as Siemens is not in breach of any of the terms of this Agreement ***.

 

     On and subject to the terms and conditions set forth below, ***

 

9.4 Notwithstanding the above, Sycamore shall have no liability to *** to
Siemens hereunder if:

 

9



--------------------------------------------------------------------------------

  (a) in the event of any ***, Siemens fails to mitigate its damages by
accepting partial delivery of Contractual Products ordered pursuant to any
purchase order(s) affected *** if a majority of fully equipped Contractual
Products are available; or

 

  (b) the parties mutually agree to a *** in connection with any Siemens
purchase order that is not consistent with the applicable forecast provided by
Siemens pursuant to Article 8.1.3. Notwithstanding the above, this Article
9.4(b) shall not apply to a confirmed delivery date.

 

10. ***

 

10.1 ***

 

10.2 ***

 

11. TAXES

 

11.1 Sycamore’s prices do not include any municipal, county, state or federal
sales, use, excise, value-added or similar taxes. Siemens shall pay all taxes,
duties, fees etc. imposed under the authority of any taxing authority (a) based
on or measured by the charges set forth in this Agreement and any Siemens
purchase order, (b) upon sales of the Contractual Products or services to
Siemens or Siemens’ use thereof and (c) upon importation of the Contractual
Products into the applicable territory including, without limitation, in the
case of importation, any duties and customs charges (collectively “Taxes”);
provided, however, that Siemens shall not be responsible for Taxes based on or
measured by Sycamore’s income, which Taxes shall be borne by Sycamore.
Withholding Taxes imposed by the Federal Republic of Germany shall be handled as
provided in Article 11.3.2 below.

 

11.2. ***

 

11.3. The terms of this sub-Article 11.3. shall apply only with regard to any
taxation imposed upon Siemens payments to Sycamore which are taxes on royalty
payments.

 

11.3.1. ***

 

11.3.2 ***

 

11.3.3. ***

 

11.3.4. ***

 

12. PAYMENTS AND FINANCIAL CONDITION

 

10



--------------------------------------------------------------------------------

     Sycamore will render invoices in USD to Siemens upon shipment of
Contractual Products. If not otherwise agreed by the Parties in writing, ***

 

     In the event that Siemens fails to make payments when due, Sycamore shall
be entitled to impose a late payment charge at the rate of the lesser of one and
one-half (1  1/2 %) per month for each month during which any such payment
remains unpaid. In such event, Sycamore may withhold further shipments or
services, without liability for such withheld shipments or services, until such
time as the past due payment is made. ***

 

13. FORCE MAJEURE

 

     Neither Party to this Agreement shall be held responsible for the
performance of any obligations under this Agreement, provided such performance
is hindered or prevented by any circumstances of Force Majeure which are deemed
to include war, riot, strike, lock-out, flood, or other natural catastrophes or
national or local Government regulations, or any other cause beyond such Party’s
reasonable control, and provided the Party frustrated notifies the other Party
without delay in writing at the beginning and end of any such circumstances. The
Party frustrated shall use every endeavor to minimize the hindrance or
prevention of such fulfillment. Upon the ending of such circumstance, the
frustrated Party shall without delay resume the fulfillment of its obligations
including any obligations, the performance of which was interrupted thereby.

 

14. CHANGES TO CONTRACTUAL PRODUCTS

 

14.1 Sycamore may make changes to Contractual Products as provided herein.

 

14.2 Sycamore may at any time make changes in Contractual Product or modify the
drawings and specifications relating thereto or substitute Contractual Product
of later design to fill an order, provided the changes, modifications or
substitutions under normal and proper use do not impact upon (a) reliability,
(b) the Contractual Product Specifications, or (c) form, fit or function (as
defined below). For such changes, Sycamore shall notify Siemens not later than
*** after such changes have been implemented. In the event any such change to
the Contractual Products is unacceptable to Siemens because such change will
materially impair Siemens’ ability to market the Contractual Products, the
Parties shall work together in good faith to determine whether and to what
extent it may be practicable for Sycamore to continue to provide unmodified
Contractual Products to Siemens for the remainder of the term of this Agreement.

 

     ***

 

     ***

 

11



--------------------------------------------------------------------------------

     For the purposes of this Agreement, material changes are defined as changes
to form, fit, function, and changes due to statutory safety requirements. In the
event that any material change to Contractual Product is ***. In such event,
Sycamore shall use reasonable commercial efforts to continue ***

 

14.3 Siemens shall be entitled to request changes to the Contractual Products
and Sycamore will use all reasonable efforts to comply with such requests. The
Parties shall discuss in good faith and agree in writing upon the terms,
conditions and charges for requested changes.

 

14.4 Changes to Contractual Products which are necessary due to End-User
requirements shall be negotiated and implemented by Sycamore subject to terms
and conditions to be mutually agreed upon.

 

15. WARRANTY

 

     Sycamore shall warrant Contractual Products to Siemens as follows:

 

15.1 Contractual Product Warranty:

 

  (a) ***

 

  · (b) ***

 

  c) Sycamore warrants that the User Documentation provided to Siemens hereunder
is ***.

 

  d) ***

 

15.2 Warranty Claims: Should any Contractual Products be discovered to not
conform to Specification within the warranty period Siemens shall notify
Sycamore in writing and Sycamore shall

 

  a) ***; and

 

  b) ***

 

     If User Documentation supplied by Sycamore hereunder fails to conform with
this warranty, ***

 

     If Sycamore fails more ***

 

     Sycamore shall incur no liability under this warranty if Sycamore’s tests
disclose that the alleged defect is due to Siemens´ or its End-Users´ alteration
or abuse of the goods. If a Contractual Product is determined not to be
defective or to have a defect due to causes not within Sycamore’s reasonable
control, Sycamore’s then current repair price as listed in the price list will
apply.

 

12



--------------------------------------------------------------------------------

15.3 Sycamore’s Liability: ***

 

15.4 ***

 

15.5 If any non-conformance is discovered by Siemens after the end of the
warranty period ***

 

15.6 ***

 

16. ***

 

16.1 ***

 

16.2 ***

 

  (i) ***

 

  (ii) ***; or

 

  (iii) ***.

 

16.3 ***

 

16.4 ***

 

16.5 ***

 

16.6 ***

 

16.7 ***

 

17. INDEMNIFICATION

 

     Sycamore warrants that, to its knowledge, without, however, complete
inquiry,

 

  (a) ***

 

  (b) ***

 

  (c) ***

 

  This warranty applies mutatis mutandis to any new version, new release and
alterations to the Documentation.

 

     Sycamore agrees to defend Siemens, its Subsidiaries, *** from any and all
claims, ***,

 

•   Notifies Sycamore promptly, ***

 

•   Provides Sycamore with the sole ***

 

•   Co-operates to a reasonable extent ***

 

13



--------------------------------------------------------------------------------

•   Does not acknowledge or accept any ***

 

•   If a temporary or final injunction is obtained against Siemens´ use ***

 

***

 

18. LIABILITY

 

18.1 Product Liability

 

If the use of the Contractual Products should result in ***

 

18.2 Limitation of Liability

 

To the extent expressly provided herein, either Party shall be liable for any
damages caused by its acts or omissions in connection with the performance of
this Agreement.

 

***

 

***

 

***

 

19. SOFTWARE MAINTENANCE AND SUPPORT

 

The parties agree to negotiate in good faith during the *** following execution
of this Agreement a Software Maintenance and Service Level Agreement, ***

 

20. PRODUCT PLANNING

 

Product planning meetings will be held on a regular basis. The intervals between
such meetings shall be mutually decided between Sycamore and Siemens, but shall
not exceed ***.

 

The purpose of the product planning meeting will be to discuss relevant issues
related to the Contractual Products such as, but not limited to:

 

(a) Product availability schedules of new products or modifications of
Contractual Products required by the market, whereby the Parties intend to
achieve *** giving due regard to the interdependencies of the Contractual
Products ***

 

(b) Provide a forum for Siemens ***

 

21. SPARE PARTS

 

14



--------------------------------------------------------------------------------

Prior to the first delivery of Contractual Products, Sycamore shall make
available to Siemens a ***. This list will be revised and updated by Sycamore in
regular time intervals.

 

22. [reserved]

 

23. QUALITY

 

23.1 Sycamore represents that it is certified according to *** commercial
efforts to require its manufacturers also to be certified according to ***

 

23.2 Sycamore shall provide Siemens with Sycamore’s quality plan and agrees to
work with Siemens to remedy ***, as mutually agreed, in the plan to help ensure
that the Contractual Products meet the requirements of *** perspective.

 

23.3 If Siemens’ so requests it shall be entitled from time to time and on
reasonable advance notice to ***.

 

23.4 If Siemens or any End-User requests to perform a factory inspection, such
inspection will be performed at Sycamore’s premises prior to delivery of the
respective Contractual Products. The time, place and procedure of the factory
inspections will be agreed upon between the Parties reasonably in advance.

 

24. TECHNICAL APPROVAL BY AUTHORITIES

 

For the purposes of this Article 24, the “Approval Authorities” shall mean the
body or bodies having responsibility for approving ***

 

The Contractual Products delivered by Sycamore shall comply with or carry the
approvals ***

***, Sycamore shall propose modifications to the Contractual Products to become
compliant also with the requirements ***. Sycamore shall *** in connection with
such modifications. The Parties shall share *** of all additional approvals as
well as for such modifications and shall provide any hardware required to
accomplish such modifications. Siemens shall obtain such additional approvals in
the names ***. The schedule and charges *** will be mutually agreed between the
Parties on a case-by-case basis.

 

25. CONFIDENTIALITY

 

15



--------------------------------------------------------------------------------

Subject to the provisions set out in this Agreement, the Parties agree to
maintain in confidence any and all confidential information supplied by the
delivering Party to the receiving Party. Any and all information required to be
held in confidence shall, if in writing, be marked “Confidential”. Oral
information that is confidential shall be referred to as confidential when given
and reduced to writing, marked “Confidential” and forwarded to the receiving
Party within *** after its communication to the receiving Party.

 

Each Party may disclose Confidential Information of the other Party to those
employees who have a reasonable need to know and who are bound to
confidentiality by their employment agreements or otherwise. Siemens may
disclose Confidential Information of Sycamore to third parties, if necessary for
the subcontracting and/or distribution purposes foreseen in this Agreement,
provided these third parties agree to be bound by confidentiality provisions
substantially similar to those contained herein; provided, however, that Siemens
shall not disclose any Sycamore Confidential Information to any competitor of
Sycamore, as that term is defined herein.

 

***

 

Notwithstanding any termination of this Agreement, the non-disclosure
obligations as in this Article above shall expire *** from the furnishing date
of the respective Confidential Information.

 

Press releases or other information by one Party hereto on the
conclusion/content of this Agreement shall only be made available to third
parties/press agencies with the prior written consent of the other Party hereto.

 

26. EXPORT REGULATIONS

 

Sycamore shall not be obliged to perform purchase orders under this Agreement,
if this performance is hindered by applicable export laws and regulations.

 

With respect to Software which includes materials or technology originating from
the United States of America, which Sycamore will identify in the individual
delivery documents, Siemens agrees that it will comply with all export laws and
regulations of the United States of America.

 

In the event that Siemens intends to export Contractual Products subject to an
export restriction, Siemens will inform Sycamore accordingly and Sycamore will
use its best efforts to obtain any necessary re-export licenses from the
relevant authorities.

 

27. ESCALATION PROCESS

 

27.1

The Parties recognize that disagreements may reasonably arise during the course
of their business relationship. The Parties desire to resolve these amicably,
and will seek to

 

16



--------------------------------------------------------------------------------

address all issues promptly and in good faith; provided, however, that the
escalation process set forth in this Article 27 shall not apply to issues
regarding Contractual Product nonconformance or the provision of services. Prior
to pursuing other remedies which may be available the Parties agree to follow
the process set forth below:

 

27.1.1 Issues shall first be raised to the Parties’ respective Program Managers
for resolution. The Program Managers shall consult with their respective Sales
and Marketing Executives, Technical Executives or Business Coordinators, as
applicable and as necessary, for resolution. In the event the disagreement is
not resolved to both Parties’ satisfaction after reasonable and diligent
efforts, within *** from the time a Party’s Program Manager first receives
written notice regarding such issue, the issue will be escalated to the next
level as described in 27.1.2 below.

 

27.1.2 Issues will then be raised to the responsible Agreement Executives for
resolution. In the event the disagreement is not resolved to both Parties’
satisfaction after reasonable and diligent efforts, within *** from the time a
Party’s Agreement Executive first receives written notice regarding such issue,
the issue will be escalated to the next level as described in Article 27.1.3
below.

 

27.1.3 Issues will then be raised to the President, Sycamore Networks and the
General Manager, Siemens Corporation, for resolution. Only if the issue cannot
be resolved at this level after reasonable and diligent efforts within *** from
the time the applicable representative specified in this Article first provides
written notice of the issue to his/her counterpart of the other Party, either
Party may pursue any remedy outside of this process, subject to the terms of
this Agreement.

 

27.1.4 Notwithstanding the above, in the event time urgency requires, either
Party may immediately escalate an issue to any level within the hierarchy
described above, but such urgent escalation shall be undertaken only in the
event of extreme time constraints.

 

27.1.5 At each escalation level, both Parties will be granted an opportunity to
state the reasons for their views, and an opportunity to present any materials
supporting their position. Each individual responsible for deciding the issue
will provide the other Party with a written statement of his/her position and
the reasons therefor.

 

27.1.6 The Parties respective executives are as follows: (This listing may be
changed by either Party with regard to its identified personnel by notice to the
other Party):

 

Program Manager

 

To be designated by the Parties pursuant to Article 28.1 below.

 

17



--------------------------------------------------------------------------------

Sales Executive

 

Siemens: ***

Sycamore: ***

 

Technical Executive

 

Siemens: ***

Sycamore: ***

 

Business Executive

 

Siemens: ***

Sycamore: ***

 

Agreement Executive

 

Siemens: ***

Sycamore: ***

 

Senior Officer

 

Sycamore: ***

Siemens: ***

 

28. GENERAL

 

28.1 Each Party agrees, within *** after the execution of this Agreement, to
designate a single point of contact to act as such Party’s program manager
(“Program Manager”) for purposes of coordinating the overall relationship
between the Parties pursuant to both this Agreement and the Adaptation
Agreement. The responsibilities of such Program Managers shall include, but
shall not be limited to, designation of single points of contact and project
team members in connection with Adaptation Work projects and coordination of
such projects pursuant to the Adaptation Agreement and the development and
implementation of a joint marketing strategy for the Contractual Products
purchased by Siemens from Sycamore hereunder.

 

28.2 Any notices required or sent hereunder from time to time shall be in
writing and either delivered personally or sent by fax or registered mail
postage prepaid, return receipt requested to an address as set forth herein. Any
notice shall be deemed given when received by the other Party.

 

Any notices to be sent to Sycamore shall be addressed and personally delivered
or

 

18



--------------------------------------------------------------------------------

mailed or faxed as follows:

 

***

 

28.3 All disputes arising in connection with this Agreement shall be settled in
accordance with the provisions of this Agreement ***.

 

28.4 All disputes arising out of or in connection with this Agreement, including
any question regarding its existence, validity or termination, ***

 

***

 

28.5 Neither Party may delegate or assign any/or all of its duties or rights
hereunder without prior written consent of the other Party, which consent shall
not be unreasonably withheld. Notwithstanding the above, either Party may assign
this Agreement in the event of a merger or a sale of all or substantially all of
such Party’s assets or stock; provided that neither Party will assign this
Agreement to a competitor of the other Party without such Party’s prior express
written consent, which consent shall not be unreasonably withheld.

 

28.6 Any representation, promise, course of dealing of trade usage not contained
or referenced herein will not be binding.

 

28.7 Any waiver of any breach of this Agreement shall be limited to the
particular instance and shall not operate or be deemed to waive any future
breach of it, nor shall any delay on the part of any Party to act upon any
breach be deemed a waiver thereof.

 

28.8 In the event that any one or more provisions contained in this Agreement
should, for any reason, become or be held to be invalid or unenforceable by a
competent authority or court having final jurisdiction, such invalidity or
unenforceability shall not affect any other provision of this Agreement and
there shall be substituted for the said invalid or unenforceable provision a
valid and enforceable one having an economic effect as similar as possible to
the original provision.

 

28.9 Purchases by Siemens from Sycamore of demonstration and/or lab equipment
shall be as mutually agreed.

 

29. TERM AND TERMINATION

 

29.1 This Agreement shall become effective when dated and signed by both
Parties. It shall remain in full force and effect for an indefinite time, ***

 

19



--------------------------------------------------------------------------------

29.2 Causes for Termination. This Agreement may be terminated by either Party:

 

(a) ***

 

(b) ***

 

(c) ***

 

(d) Sycamore’s Material Breach. ***

 

29.3 The Effect of Termination. Termination of this Agreement shall not affect:

 

(a) any obligations concerning payment and ongoing support arising prior to
termination;

 

(b) any obligations concerning warranty, liability and indemnification;

 

(c) Siemens´ right to ***;

 

(d) the obligations of each Party to keep the other Party’s Confidential
Information confidential , not to disassemble or reverse compile the Software
and the rights in and to the Software; or

 

(e) any or all outstanding items (including licenses) ordered by Siemens by a
purchase order as under Article 8 and paid by Siemens or confirmed by Sycamore
prior to effective date of termination of this Agreement.

 

30. ENTIRE AGREEMENT

 

This Agreement and all attached Exhibits represent the entire agreement of the
Parties with respect to the subject matter hereof and shall supersede all
previous agreements, communications, representations and understandings, oral or
written, between the Parties. No modification, amendment, recission, waiver or
other change shall be binding upon Siemens or Sycamore unless and until made in
writing and signed by duly authorized representatives of Siemens and Sycamore.
This requirement can only be waived in writing. The terms and conditions of this
Agreement shall govern all purchases made hereunder and shall supersede all
terms and conditions contained on any purchase order, acknowledgement or other
document or writing issued by either Siemens or Sycamore.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement by their duly
authorized representatives.

 

SYCAMORE NETWORKS, INC.                             SIEMENS AG

 

20



--------------------------------------------------------------------------------

BY   BY TITLE   TITLE DATE   DATE

 

21



--------------------------------------------------------------------------------

Exhibit A

Product List

 

*** Entire Exhibit Confidential

 

22



--------------------------------------------------------------------------------

Exhibit B

User Documentation

 

*** Entire Exhibit Confidential

 

23



--------------------------------------------------------------------------------

Exhibit C

Specification

 

*** Entire Exhibit Confidential

 

24



--------------------------------------------------------------------------------

Exhibit D

Prices and Discounts

 

*** Entire Exhibit Confidential

 

25



--------------------------------------------------------------------------------

Exhibit E

Non-conformance Correction Procedure

 

26



--------------------------------------------------------------------------------

Exhibit F

Maintenance and Support

 

27



--------------------------------------------------------------------------------

Exhibit G

Escrow Agreement

 

28



--------------------------------------------------------------------------------

Exhibit H

Contractual Product Software

License Terms and Conditions

 

 

29



--------------------------------------------------------------------------------

Exhibit I

Technical Approvals

 

*** Entire Exhibit Confidential

 

30



--------------------------------------------------------------------------------

Amendment No. 1

To the

Purchase Agreement

Between

Sycamore Networks, Inc. and Siemens AG Munich, Germany

 

This is Amendment No. 1 (the “Amendment”), dated as of __ September 2002 (the
“Effective Date”), to the Purchase Agreement dated 13 June 2002 (the
“Agreement”), and is by and between Sycamore Networks, Inc., a Delaware
corporation with principal offices at 150 Apollo Drive, Chelmsford, MA (
hereinafter referred to as “Sycamore”) and SIEMENS AKTIENGESELLSCHAFT, a
corporation existing under and by virtue of the laws of the Federal Republic of
Germany having its division head office in Hofmannstraße 51, 81359 Munich,
(hereinafter referred to as “Siemens”). Sycamore and Siemens are collectively
referred to hereinafter as the “Parties”.

 

WHEREAS, The Parties entered into the Agreement on or about 13 June, 2002;

 

WHEREAS, the Parties now wish to amend the Agreement in accordance with its
terms to, among other things, replace Exhibit D “Prices and Discounts”.

 

NOW, THEREFORE, for good and valuable consideration the receipt and sufficiency
of which is hereby acknowledged, the Parties hereby agree to modify the
Agreement as follows:

 

1. Capitalized terms used herein and not otherwise defined herein shall have
such meaning as set forth in the Agreement.

 

2. Exhibit D to the Agreement is deleted in its entirety and replaced with the
attached new Exhibit D.

 

3. In Article 28.2 delete Sycamore’s mailing address and replace with the
following address:

 

Sycamore Networks, Inc.

220 Mill Road

Chelmsford, MA 01824 USA

Attn: Vice President of Administration

Fax: 978-244-1097

 

4.     In the event of a conflict between the terms and conditions of this
Amendment No. 1 and the Agreement, this Amendment No. 1 shall prevail. Except as
expressly modified in this Amendment No. 1, all other terms and conditions of
the Agreement shall remain in full force and effect.

 

31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment No. 1 to be executed
in duplicate by their respective, duly authorized representatives:

 

SYCAMORE NETWORKS, INC. SIEMENS AG

 

By:                                      
                                                         
By:                                      
                                                       
Name:                                     
                                                      
Name:                                     
                                                    
Title:                                     
                                                        
Title:                                     
                                                      
Date:                                     
                                                        
Date:                                     
                                                      

 

32



--------------------------------------------------------------------------------

Exhibit D

Prices and Discounts

 

Sycamores International Price List (prices)

 

The Price List for the *** of the Agreement is attached hereto as Annex 1.

 

Reseller Program and Discount Schedule:

 

Sycamore Networks has established a *** program:

 

***

 

An overview of program requirements and benefits include:

 

     Details    ***   ***   *** 1.    DISCOUNT ***    ***   ***   *** 2.   
Annual Contract year revenue commitment (in US$)    ***   ***   *** 3.   
Quarterly Performance Meeting    Mandatory   Mandatory   Mandatory 4.    Demo
and TAC Lab for internal use only including internal evaluations, TAC, training
and demonstration purposes; (refer to paragraph below and to Exhibit E).    ***
  ***   *** 5.    ***    ***   ***   ***

 

33



--------------------------------------------------------------------------------

***

 

***

 

Systems Engineers: TBD

 

Should be subject to SLA

 

Demonstration and evaluation Equipment: TBD

 

Should be subject to SLA

 

Should be subject to SLA

 

34



--------------------------------------------------------------------------------

Annex 1—Price List

*** Entire Exhibit Confidential

 

35



--------------------------------------------------------------------------------

Amendment No. 3

to the

Purchase Agreement

between

Sycamore Networks, Inc. and Siemens AG Munich, Germany

 

This is Amendment No. 3 (the “Amendment”), dated as of __ March 2003 (the
“Effective Date”), to the Purchase Agreement dated 13 June 2002 (the
“Agreement”), and is by and between Sycamore Networks, Inc., a Delaware
corporation with principal offices at 220 Mill Road, Chelmsford, MA (
hereinafter referred to as “Sycamore”) and SIEMENS AKTIENGESELLSCHAFT, a
corporation existing under and by virtue of the laws of the Federal Republic of
Germany having its division head office in Hofmannstrasse 51, 81359 Munich,
(hereinafter referred to as “Siemens”). Sycamore and Siemens are collectively
referred to hereinafter as the “Parties”.

 

WHEREAS, The Parties entered into the Agreement on or about 13 June, 2002;

 

WHEREAS, section 5.1.2 of the Agreement stipulates the grant of rights regarding
certain object code software of Sycamore to Siemens;

 

WHEREAS, Sycamore and Siemens wish to expand the terms and conditions of section
5.1.2;

 

WHEREAS, the parties wish to finalize the terms and conditions of Exhibit H to
the Agreement;

 

NOW, THEREFORE, the Parties hereby agree to modify the Agreement and replace
section 5.1.2 of the Agreement as follows:

 

1. Capitalized terms used herein and not otherwise defined herein shall have
such meaning as set forth in the Agreement.

 

2. Section 5.1.2 of the Agreement is deleted in its entirety and replaced with
the following:

 

5.1.2 Sycamore owns or has the right to sublicense as contemplated hereby
certain object code software, either referenced herein, or provided to Siemens
pursuant to a purchase order accepted hereunder, or included as an integral part
of Contractual Products listed on Exhibit A, attached hereto, (herein
collectively and individually referred to as the “Software”). Upon the agreement
of the Parties, additional Software may be added to Exhibit A.

 

  (i) Sycamore grants to Siemens the *** the object code form of the Software
for internal use purposes of

 

***

 

36



--------------------------------------------------------------------------------

The Software is copyrighted and Siemens is only authorized to reproduce one copy
of the Software solely for back-up purposes. Siemens is hereby prohibited from
otherwise copying or translating, modifying or adapting the Software or
incorporating in whole or any part in any other product *** based on all or any
part of the Software.

 

Siemens is not authorized to license others to reproduce any copies of the
Software, except as expressly provided in this Agreement.

 

Siemens shall not decompile, disassemble or reverse engineer, the licensed
Software or any component thereof, except as may be permitted by applicable law,
in which case Siemens must notify Sycamore in writing and Sycamore may provide
review and assistance.

 

Subject only to the licenses specifically granted herein, Sycamore is the sole
owner of all rights, title and interest, including all copyrights, patents,
trademarks, industrial designs, trade names, trade secrets and other
intellectual property rights in the Software Products. Siemens agrees to ensure
that all copyright, trademark and other proprietary notices of Sycamore affixed
to or displayed on the Software Products will not be removed or modified.

 

The rights and licenses granted to Siemens under this paragraph (i) with respect
to the Software may not be sold, licensed, sublicensed, rented, assigned or
otherwise transferred to another party without the prior written consent of
Sycamore or except as stated otherwise in this Agreement.

 

  (ii) Sycamore grants to Siemens *** pursuant to terms and conditions
substantially similar to the sample license terms stated in Exhibit H.

 

The rights to use that may be sublicensed by Siemens *** under this paragraph
(ii) shall also include but not be limited to

 

  •   ***

  o     Sycamore grants to Siemens the ***

 

pursuant to license terms and conditions substantially similar to the sample
license terms as stated under Exhibit H.

 

  •   The rights to use that ***.

 

Siemens´ Distribution Right as stated under 5.1.1 shall include the right to
provide ***.

 

3. Exhibit H is attached hereto and hereby incorporated into the Agreement.

 

4. Siemens agreed to ***.

 

5. In the event of a conflict between the terms and conditions of this Amendment
No. 3 and the Agreement, this Amendment No. 3 shall prevail. Except as expressly
modified in this Amendment No. 3, all other terms and conditions of the
Agreement shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties have caused this Amendment No. 3 to be executed
in duplicate by their respective, duly authorized representatives:

 

     37



--------------------------------------------------------------------------------

SYCAMORENETWORKS, INC.

  SIEMENS AG By:                                      
                                                         
By:                                      
                                                       
Name:                                     
                                                      
Name:                                     
                                                    
Title:                                     
                                                        
Title:                                     
                                                      
Date:                                     
                                                        
Date:                                     
                                                      

 

38



--------------------------------------------------------------------------------

Exhibit H

Contractual Product Software

Sample License Terms and Conditions

 

1. License Grant.

 

a. On and subject to the terms and conditions of this License Agreement, *** to:

 

(i) use *** Software *** such as including, but not limited to, ***;

 

(ii) The Licensee shall have the right to ***; and

 

b. Subject only to the licenses specifically granted herein, Sycamore Networks,
Inc. (“Sycamore” or the “Product Provider”) is *** in the Contractual Product
Software. Licensee is hereby prohibited from otherwise copying or translating,
modifying or adapting the Contractual Product Software or incorporating in whole
or any part in any other product *** except as expressly provided in this
License Agreement. Licensee agrees to ensure that all copyright, trademark and
other proprietary notices of Sycamore affixed to or displayed on the Contractual
Product Software will not be removed or modified. Licensee shall not and agrees
to cause its End-Users to agree to ***. In such case, Licensee or its End-User
must notify Sycamore in writing and Sycamore may provide review and assistance.
Except as expressly provided herein, the rights and licenses granted to Licensee
with respect to the Contractual Product Software may not be *** without the
prior written consent of Sycamore.

 

2. Sycamore’s Rights. Licensee agrees that the Contractual Product Software and
the User Documentation are proprietary, confidential products of Sycamore or
Sycamore’s licensor protected under U.S. copyright law and Licensee will use
Licensee’s best efforts to maintain their confidentiality. Licensee further
acknowledges and agrees that all right, title and interest in and to the
Contractual Product Software, including associated intellectual property rights,
are and shall remain with Sycamore ***. This License Agreement does not convey
to Licensee an interest in or to the Contractual Product Software, but only a
limited right of use revocable in accordance with the terms of this License
Agreement.

 

3. Termination. Licensee may terminate this License Agreement at any time by
returning the Contractual Product Software and all copies or portions thereof to
Siemens. Siemens may terminate this License Agreement upon the breach by
Licensee of any term hereof. Upon the effective date of a termination of this
Agreement for Licensee’s breach, the license granted to Licensee under this
Agreement shall terminate and Licensee shall immediately discontinue use of the
software and all copies and documentation thereof, purge all software from its
systems and return all such copies and documentation to Siemens. Termination of
this License Agreement shall not prejudice Siemens’ rights to damages or any
other available remedy.

 

39



--------------------------------------------------------------------------------

4. Export Control. With respect to Contractual Product Software that includes
materials or technology originating from the United States of America, Licensee
agrees that it will comply with all export laws and regulations of the United
States Office of Export Administration and any other appropriate government
agency. In the event that Licensee intends to export or re-export Contractual
Product Software subject to an export restriction, Licensee will inform Siemens
accordingly and Siemens shall obtain any necessary re-export licenses from the
relevant authorities.

 

5. Third Party Beneficiary. If the Contractual Product Software incorporates or
otherwise contains any intellectual property of any third party pursuant to a
license agreement in favor of Sycamore and sublicensed to Licensee, such third
party shall, to the extent permitted by law, be a third party beneficiary of the
terms and conditions of this License Agreement.

 

 

40



--------------------------------------------------------------------------------

Amendment No. 4

to the

Purchase Agreement

between

Sycamore Networks, Inc. and Siemens AG Munich, Germany

 

This is Amendment No. 4 (the “Amendment”), dated as of __________ 2003 (the
“Effective Date”), to the Purchase Agreement dated 13 June 2002 (the
“Agreement”), and is by and between Sycamore Networks, Inc., a Delaware
corporation with principal offices at 220 Mill Road, Chelmsford, MA (hereinafter
referred to as “Sycamore”) and SIEMENS AKTIENGESELLSCHAFT, a corporation
existing under and by virtue of the laws of the Federal Republic of Germany
having its division head office in Hofmannstrasse 51, 81359 Munich, (hereinafter
referred to as “Siemens”). Sycamore and Siemens are collectively referred to
hereinafter as the “Parties”.

 

WHEREAS, The Parties entered into the Agreement on or about 13 June, 2002;

 

WHEREAS, on the effective date of the Agreement the Parties had not yet finished
certain exhibits to the Agreement;

 

WHEREAS, the Parties wish to finalize the terms and conditions of exhibits E and
F to the Agreement;

 

WHEREAS, the Parties wish to add Exhibit E entitled “Nonconformance to
Specifications Correction Procedure” to the Agreement;

 

WHEREAS, the Parties wish to add Exhibit F entitled “Maintenance and Support
Services” to the Agreement;

 

NOW, THEREFORE, for good and valuable consideration the receipt and sufficiency
of which is hereby acknowledged the Parties hereby agree to modify the Agreement
as follows:

 

1. Capitalized terms used herein and not otherwise defined herein shall have
such meaning as set forth in the Agreement.

 

2. Exhibits E and F are attached hereto and hereby incorporated into the
Agreement.

 

3. In the event of a conflict between the terms and conditions of this Amendment
and the Agreement, this Amendment shall prevail. Except as expressly modified in
this Amendment, all other terms and conditions of the Agreement shall remain in
full force and effect.

 

4. Sections 28.3 and 28.4 of the Agreement shall also apply to this Amendment.

 

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed in
duplicate by their respective, duly authorized representatives:

 

41



--------------------------------------------------------------------------------

SYCAMORE NETWORKS, INC.   SIEMENS AG By:                                      
                                                          ***
Name:                                     
                                                       ***
Title:                                     
                                                         ***
Date:                                     
                                                         ***     ***     ***    
***     ***

 

42



--------------------------------------------------------------------------------

Exhibit E

 

Nonconformance to Specifications Correction Procedure

 

This Exhibit is an attachment to the Purchase Agreement between Sycamore
Networks, Inc., Chelmsford, MA, USA and Siemens AG Munich, Germany dated
June 13, 2002 (the “Agreement”) and is hereby incorporated into and made a part
of the Agreement. In the event of a conflict between the terms and conditions of
this Exhibit and the Agreement, the terms of this Exhibit shall prevail.

 

The parties shall mutually agree to assign a Severity Level (as defined in
Section 6.2.4 of Exhibit F) to each case of a reported problem or nonconformance
of Level 3 Support Services, depending on the importance and urgency of the
respective problem and nonconformance.

 

Performance Goals

 

*** Performance Goals shall apply:

 

***

 

Assumptions

 

  •   Sycamore shall not be responsible to meet the performance goals ***.

 

  •   The performance goals contained in this Exhibit are based on Sycamore’s
assumption that ***.

 

  •   ***.

 

  •   ***.

 

Definitions:

 

  •   Business Day:

***. Eastern Standard Time Monday through Friday Excluding Sycamore Company
Holidays.1

 

--------------------------------------------------------------------------------

1 Sycamore Company Holidays.

Sycamore Company Holidays for calendar year 2003 are:

Jan 1, 2004 Company Holiday—New Year's Day

May 31, 2004 Company Holiday—Memorial Day

 

43



--------------------------------------------------------------------------------

  •   Fault Correction Time:

 

The period of time that has elapsed between ***.

 

  •   Progress Time:

 

The period of time that has elapsed between the ***.

 

  •   Resolution:

 

Means ***.

 

  •   Response Time:

 

The period of time that has elapsed ***.

 

  •   Service Request

 

A request made by the Siemens TAC to the Sycamore TAC for assistance with a
problem, question, or event related to Contractual Products. A valid Service
Request must include the required information specified in Exhibit F.

 

  •   Fault Correction Notification Time:

 

The period of time that has elapsed between ***.

 

  •   Settling Time

 

The time between Sycamore TAC’s response ***.

 

 

 

 

--------------------------------------------------------------------------------

July 5, 2004 Company Holiday—Independence Day Observed

Sep 6, 2004 Company Holiday—Labor Day

Nov 25, 2004 Company Holiday—Thanksgiving Day

Nov 26, 2003 Company Holiday—Day after Thanksgiving

Dec 24, 2003 Company Holiday—Christmas Day Observed

Sycamore shall provide Siemens with a list of Sycamore Company Holidays for each
calendar year within thirty (30) days before the beginning of the subject year.

 

44



--------------------------------------------------------------------------------

EXHIBIT F

 

ENTIRE EXHIBIT CONFIDENTIAL

 

 

***

 

45



--------------------------------------------------------------------------------

Amendment No. 6

to the

Purchase Agreement

between

Sycamore Networks, Inc. and Siemens AG Munich, Germany

 

This is Amendment No. 6 (“this Amendment”), dated as of August 8, 2005, to the
Purchase Agreement dated 13 June 2002, as amended (“the Agreement”), and is by
and between Sycamore Networks, Inc., a Delaware corporation with principal
offices at 220 Mill Road, Chelmsford, MA (hereinafter referred to as “Sycamore”)
and SIEMENS AKTIENGESELLSCHAFT, a corporation existing under and by virtue of
the laws of the Federal Republic of Germany having its division head office in
Hofmannstrasse 51, 81359 Munich, (hereinafter referred to as “Siemens”).
Sycamore and Siemens are collectively referred to hereinafter as the “Parties”.

 

WHEREAS the Agreement governs the purchase and sale of Sycamore’s Contractual
Products by Siemens;

 

WHEREAS Siemens desires to purchase Contractual Products from Sycamore for sale
to KDnet for the KT Corp. OXC Project (“the Project) under the prices contained
in Exhibit A to this Amendment;

 

WHEREAS the Parties have mutually agreed that the terms and conditions set forth
in Exhibit B shall apply to the purchase and sale of Contractual Products to
Siemens for the KT Corp. OXC Project only; and

 

WHEREAS Sycamore has offered under certain conditions to achieve expedited
delivery on certain Contractual Products set forth in Exhibit C.

 

NOW, THEREFORE, for good and valuable consideration the receipt and sufficiency
of which is hereby acknowledged the Parties hereby agree to modify the Agreement
as follows:

 

1. Capitalized terms used herein and not otherwise defined herein shall have
such meaning as set forth in the Agreement.

 

46



--------------------------------------------------------------------------------

2. This Amendment shall only apply in respect of the Project.

 

3 This Amendment will commence on August 8, 2005 (“the Effective Date”) and
shall continue in effect for a period of *** thereafter, unless extended by
written agreement of the Parties hereto. In the event of termination or expiry
of the Agreement, this Amendment shall automatically terminate.

 

4 Exhibits A, B and C are attached hereto and incorporated herein.

 

5 The terms and conditions of this Amendment, including all exhibits hereto,
together with Agreement, constitute the entire agreement between the Parties for
the sale of Contractual Products to KDnet for the KT Corp. OXC Project and
supersede all previous agreements and understandings, whether oral or written,
between the Parties hereto with respect to the subject matter hereof. In the
event of a conflict between the terms and conditions of this Amendment and the
Agreement, this Amendment shall prevail. Except as expressly modified in this
Amendment, all other terms and conditions of the Agreement shall remain in full
force and effect.

 

6 Sycamore agrees to deliver the Contractual Products referred to in Exhibit C
in accordance with the delivery schedule in Exhibit C in consideration of the
terms and conditions set out in Item 7 below.

 

7 Expedited Delivery Fee. Siemens shall reimburse Sycamore for the costs of
expediting the delivery of the Contractual Products in Exhibit C in accordance
with the delivery dates in Exhibit C provided always Siemens liability under
this Section shall be limited ***. Sycamore shall give notice to Siemens of the
cost of expediting delivery (“Expedited Delivery Fee”) within *** of receipt of
Purchase Order(s) for the Contractual Product listed on Exhibit C.

 

If and only if Sycamore shall meet all the delivery dates set out in Exhibit C,
then within *** of the delivery of the last Contractual Product in Exhibit C,
Siemens shall provide Sycamore with *** purchase order for Expedited Delivery
Fee of expediting delivery. Siemens shall pay the Expedited Delivery Fee *** of
receipt of the invoice thereof. Should Sycamore ***(as defined in *** of the
Agreement) by more than *** from date of purchase order for any product in
Exhibit C, Sycamore agrees to grant to Siemens, in lieu of actual damages, ***.

 

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed in
duplicate by their respective, duly authorized representatives:

 

SYCAMORE NETWORKS, INC.

 

By                                         
                                         

 

SIEMENS AG

 

By                                         
                                         

 

47



--------------------------------------------------------------------------------

Name:                                     
                                                      
Name:                                     
                                                    
Title:                                     
                                                        
Title:                                     
                                                      
Date:                                     
                                                        
Date:                                     
                                                      

 

48



--------------------------------------------------------------------------------

EXHIBIT A

Pricing

related to the KT Corp. OXC Project

 

*** Entire Exhibit Confidential

 

49



--------------------------------------------------------------------------------

EXHIBIT B

Additional Terms and Conditions

related to the KT Corp. OXC Project

 

1 a. The list pricing is contained in Exhibit A and shall *** for a period ***
from the Effective Date of Amendment No. 6 (“the Initial Term”). For the Initial
Term, Siemens is eligible for ***attached in Exhibit A on Sycamore hardware
products only and not software and services.

 

In consideration of the pricing terms contained in this Amendment, ***

 

***

 

b.2 ***

 

b.3 Payment of any amount owed Sycamore as a result of such reconciliation shall
be ***. In the event that Siemens is late with payment then Sycamore shall be
entitled to exercise the option *** purchase orders for the Project and be
entitled to *** of all Contractual Products ordered for the Project until ***

 

b.4 ***

 

2 Harmonized Product Codes. *** will be responsible for any change in coding
required due to the fact that *** has determined in its sole discretion that it
***. However, *** cannot be responsible for a code change required by ***.

 

3 Services Pricing and Payment. Unless modified by this Amendment, Service
pricing is contained in Annex F-4 of Exhibit F to the Agreement.

 

Sycamore agrees to offer unbundled Software Maintenance Service as follows:

 

          Description

 

Price

200026 Maintenance Fix Release ***               *** 200008 Software Upgrades
***               ***

 

50



--------------------------------------------------------------------------------

***Siemens shall provide Sycamore with a purchase order for Standard Return to
Factory Service (Product Code 203007) for ***. Sycamore shall invoice Siemens
***. Siemens shall pay Sycamore not later than *** the receipt of such
pertaining invoice(s).

 

At the time of each order Siemens shall provide Sycamore with a purchase order
for Maintenance Fix Release Service (Product Code 200026) for ***. Sycamore
shall invoice Siemens ***. Siemens shall pay Sycamore not later than *** the
receipt of such pertaining invoice.

 

For the avoidance of doubt, to the extent that ***

 

4 Product Code 200008—Software Upgrade Service. ***

 

The anniversary date shall be the date of Sycamore’s acceptance of the Initial
Software Upgrade Service Purchase Order (the “Anniversary Date”). For
Contractual Products acquired by Siemens during the initial year after the
Anniversary Date, or for new Contractual Product purchases in any subsequent
year, ***. Siemens shall provide Sycamore with a Purchase Order ***. Pertaining
invoices shall be paid ***.

 

Software Upgrade Service may be purchased by Siemens ***.

 

Upon the second, and any subsequent, Anniversary Date, Sycamore shall provide
Siemens ***. Pertaining invoices shall be paid ***.

 

5 ***

 

6 Support Period.

 

Sycamore agrees to offer Services for any Contractual Products and the most
recent release of Software for such Contractual Products for a period of *** to
Siemens under an accepted Purchase Order for the Project, ***.

 

END OF EXHIBIT B

 

51



--------------------------------------------------------------------------------

Exhibit A

 

*** Entire Exhibit Confidential

 

52



--------------------------------------------------------------------------------

EXHIBIT C

 

Expedited Delivery Schedule

 

DELIVERY DATE OCTOBER 1, 2005

 

*** Entire Exhibit Confidential

 

53